DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Status of Claims
In light of applicant’s amendment to claims 10 & 13-16 and examiner’s amendment to claim 13, pending claims 7-10 & 13-16 are found to be in condition for allowance as explained further below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Shanley on 11/08/2021.

The application has been amended as follows:							- In claim 13, line 2, insert “of a state of charge” between “predetermined range” and “of the battery”.													- In claim 13, line 6, delete “the required output” and insert with “a required output”.

Allowable Subject Matter
Claims 7-10 & 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kagami (US 2009/0110987 A1), does not fairly teach or suggest, in particular, a fuel cell system comprising a gas pressure control unit configured to detect as a gas pressure sensitivity, a ratio of variation in an output of the fuel cell to variation in the pressure of the oxidant gas at a predetermined timing during an operation of the fuel cell, specifying a characteristic curve indicating a correspondence between the pressure of an oxidant gas and the output of the fuel cell based on the detected gas pressure sensitivity, and control the pressure of the oxidant gas on the basis of the specific correspondence relationship, wherein the correspondence relationship includes a first correspondence relationship and a second correspondence relationship, the second correspondence relationship being set such that a magnitude of the pressure of the oxidant gas in the second correspondence relationship, corresponding to an identical output of the fuel cell, is greater than a magnitude of the pressure of the oxidant gas in the first correspondence relationship. Kagami is also silent as to a selection of the first or second correspondence relationships by the gas pressure control unit according to a utilization rate of platinum contained in an electrode catalyst during a predetermined operating condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727